Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on 02 March 2022.
The application has been amended as follows: 
In claim 1, lines 10-11, “(conductive couplers)” was deleted. 
Response to Amendment
	Upon further search and consideration, the examiner has withdrawn the allowability of the claims indicated in the previous Office Action mailed 29 November 2021. Any inconvenience is regretted. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiver” and “transmitter” of claim 1 as well as the “disk portion” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
In claim 1, the terms “transmitter” and “receiver” are not described in the specification. In fact, they are recited therein as being not shown on page 5 lines 14-18. One of ordinary skill in this art would not know how to make and/or use the invention without an adequate written description of the invention and thus it appears that applicant was not in possession of the invention at the time the application was effectively filed. 
In claim 3, the term “a disk portion” is not described in the specification. While the term does appear in the written portion of applicant’s disclosure, there is not sufficient description of the area on the sun gear such that one of ordinary skill in this art would understand what applicant is claiming. Therefore, it appears that applicant was not in possession of the invention at the time the application was effectively filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the flange part".  There is insufficient antecedent basis for this limitation in the claim. Is claim 3 supposed to depend from claim 2? 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  According to the specification, the metal targets are the same as conductive couplers. There is no separate description of conductive couplers being distinct from metal targets in the specification. Therefore, since they are the same thing according to the specification, then the claim does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. ‘957 B2 in view of TIDUC69.pdf (TI reference design for a wireless hall effect sensor circuit) and DE 102007009171 A1.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Regarding claim 1, Kimura shows (in bold):
A shift by wire driving actuator comprising: a first housing (20); a stator (21) including a bobbin (see marked up drawing) and a coil (22) wound around the bobbin and disposed in the first housing; a rotor (11) including a rotor core (14) and a rotary shaft (13) which is connected to the rotor core and provided with an eccentric portion (25) at one end thereof, and disposed in the stator; an inductive sensor (60) including metal targets (61) connected to the other end of the rotary shaft, and a sensor plate (63) disposed in the first housing 6) including a sun gear (26) connected to the eccentric portion of the rotary shaft to rotate eccentrically, a ring gear (27) inscribed with the sun gear, an output shaft (17), and 18) in which the reducer (6) is disposed.

	The Texas Instruments reference design for a wireless hall effect sensor (TIDUC69.pdf) shows a schematic in figure 1 for hall effect sensors and a wireless MCU for use therewith. The examiner assumes that applicant intends the terms “transmitter” and “receiver” to be associated with a wireless connection to the hall effect sensors in applicant’s invention. Thus, the TI document shows a wireless arrangement for a hall effect sensor. Clearly, a receiver is required as well for the entire system to be functional. It would have been obvious to one of ordinary skill in this art to apply this well-known technology to improve a similar device in the same way since it would be an advantage to have a wireless connection for applicant’s actuator (because no wires would have been required to connect the actuator to a controller). Providing a wireless connection as taught by the TI document would not require undue experimentation nor would there be unpredictable results. 
	Further, DE ‘171 shows a two stage (21, 41, figure 1) eccentric drivetrain for use in an actuator driven by an electric motor 11. It would have been obvious to one of ordinary skill in this art to replace the single stage reduction gearing 6 of Kimura with a two-stage gearing as shown by DE ‘171 because it would have been a simple substitution of one known element for another to obtain predictable results, as required for the specific application. Further, the use of a two-stage gearing would allow the use of a smaller and lighter electric motor that spins at a higher speed, which is a competitive advantage for the manufacturer. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Regarding claim 2, the prior art does not anticipate nor render obvious the additional feature of internal teeth 57b formed on the flange part of the sun gear. Stepped sun (or planet) gears for eccentric drivetrains are known (part 26 of Brown et al. ‘375) but they do not appear to have the additional feature described above. 
It is assumed that applicant intended that claim 3 depend from claim 2. 
Regarding claim 4, the prior art does not anticipate nor render obvious the additional feature of the metal targets comprising a metal plate. The prior art shows magnets as the targets for hall effect sensors, but not just plain metal plates. Even if such plates exist, it does not appear that it would have been obvious to one of ordinary skill in the art to modify Kimura to replace the magnets with metal plates because that would mean that the entire sensor arrangement would have to be changed. There is no motivation to make that kind of a change in Kimura that the examiner is aware of. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 23 February 2022 have been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, March 3, 2022